DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims and with respect to priority to the CIP and provisional applications, the rejections which rely on Singer (US 20150351444) as the primary reference have been withdrawn.
In view of Applicant’s remarks, the rejection of claims 1-5 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-5, 7-9 are currently pending and rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
It is also noted that only U.S. Application 16/144913 (see original claim 5 of the ‘913 Application) provides support for the claim 5 limitation of, “the ingestible water dissolvable binder is provided in a liquid form.” therefore the effective filing date of claim 5 is seen to be that of the ‘913 Application, September 27, 2018 and any publications printed more than 1 year before this date are seen to be available as prior art, even those publications by the same inventor.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “wherein the ingestible water dissolvable binder, the powdered caffeinated food product and the effervescent material are separate from each other” (see lines 10-12).  While the specification as filed discusses at paragraph 16 that the powdered nutrient and binder are mixed and filled into a die, thus reasonably suggesting that the binder and the nutrient are separate from each other at the time of mixing, this is not seen to reasonably support the mixing of the water dissolvable binder, the powdered food product and the effervescent material still results in each of these components being separate from each other.  Similarly, paragraph 71 as filed discusses filling the nutrition, binder and effervescent material into a die but does not recite that each of these are “separate.”  Therefore, it is not seen that Applicant’s originally filed disclosure reasonably supports the above claim limitation.
Claims 2-5 are rejected based on their dependence to claim 1.
On page 4 of the response, Applicant urges it would have been inherent that the claimed ingredients are separate when introduced into the die and that if the components of solid form are bonded to each other, they cannot be poured into the die.
This urging has been considered but is not seen to be sufficient to overcome the rejection.  While paragraph 16 of the specification as filed discusses mixing the binder and the powdered nutrient, which reasonably suggests to one having skill in the art that the food product is separate from the binder, there is not seen to be a clear suggestion to support the limitation, “wherein the ingestible water dissolvable binder, the powdered caffeinated food product and the effervescent material are separate from each other.” Furthermore, there is not seen to be any evidence that components being bonded to each other would have precluded them from being poured into a die.  For example, an agglomerated powder component would still have been capable of being poured into a die for further processing.   For these reasons, the rejection has been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champion (US 20080187628) in view of Ninomiya (US 5089307) and Robinson (US 6071539).
Regarding claim 1, Champion discloses a method of manufacturing a solid form having a binder and an ingestible food product for mixing the ingestible food product with drinkable water, the method comprising,
providing the food product as a powder (see at least, paragraph 212 - “granular or powdered base material”); 
providing an ingestible water dissolvable binder (see paragraph 91, 108-109: , cellulose, cellulose derivatives, CMC, HPMC).  It is noted that Ninomiya further evidences that such cellulose derivatives are conventionally known to be water dissolvable (see column 3, line 45 to column 4, line 1).
Champion further teaches providing an effervescent material (see paragraphs 133-138, 142)
Champion further teaches mixing the ingestible water dissolvable binder, the powdered ingestible food product and the effervescent material, wherein the three components are separate from each other (see paragraph 135, 142, 212 and 213).  That is, Champion teaches that the effervescent material is dry (see paragraph 135) and that the base formula can be powdered (see paragraph 57, 212, 216 - “dry blender”) and where the components of the tablet can be mixed to then form a tablet (see paragraph 142).    Because Champion teaches dry blending of the components used to form the tablet, this is seen to suggest that the mixing would have resulted in the components being mixed together and “separate from each other.” 
Champion further teaches filling a cavity of a die with the mixed ingestible water dissolvable binder, powdered ingestible food product and effervescent material (see paragraph 210, 217) where it would have been obvious to one having ordinary skill in the art that a step of molding the mixture into a tablet would have required filling a cavity of a die with the mixture and then binding the mixture to form a solid form.  This would have been obvious to one having ordinary skill in the art because Champion teaches using a Stokes tableting machine, and where low compression is used to form tablets into the desired shape - thus clearly suggesting filling the mixed ingredients into a die and then forming to a solid form.   In any case, Robinson teaches at column 9, lines 1-10, of a tableting process comprising a cavity into which the ingredients are to be filled and subsequently pressed.  Because Robinson teaches that the components are mixed and dispensed into a cavity of a tableting die press (see column 9, lines 1-10).  
As Champion is not seen to be limiting as to the expedient for forming the tablet (paragraph 210), to thus use a cavity of a die into which the mixture is filled and subsequently compressed for tableting would have been obvious to one having ordinary skill in the art, based on known expedients for producing dissolvable tablets.
Regarding the new limitation of, “a caffeinated food product”  and that “the caffeinated food product” is provided as a powder, it is noted that Champion teaches that the dissolving composition can include caffeine (see paragraph 97) while also being powdered (paragraph 212, 216).  This is seen to suggest that the solid form can comprise “a caffeinated food product.”  
Regarding claim 2, since Champion teaches that the tablets are placed into a beverage, it would have been obvious for the cavity dimensions of the die to have a width that is smaller than a mouth of a container and a length that is shorter than a height of the container.  That is, beverages would necessarily have to have been contained within a container, and the tablets are placed into the beverage and would thus have to be smaller in dimensions than the container.
Regarding claim 3, Champion teaches that the ingestible food product can be powdered (paragraph 212) and further teaches that the ingestible food product further comprise a flavor or sugar (see paragraph 83, 91).  To thus include flavorants such as sugar would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite flavor to the product produced from the solid form.
Regarding claim 4, Champion, as discussed above with respect to claim 1 teaches the binder can be cellulose based.
Regarding claim 7, Champion discloses a dissolvable food product (see the abstract) comprising a powder caffeinated food product (see paragraph 97, 212, 216) with an effervescent material (paragraph 133, 135, 142) and a binder mixed with the powdered caffeinated food product to hold the powder food product together as a solid form (see paragraph 108-109).  
Regarding claim 8, Champion also discloses that the powdered food product can further comprise a flavoring or protein (see paragraph 83, 87, 88, 94-101).  
Regarding the powdered food product being a powdered caffeinated food product, the combination as applied to claim 1 has been incorporated herein to teach a powdered caffeinated food product.  
Regarding claim 9, Champion teaches cellulose binders (see paragraph 109).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Champion (US 20080187628) as the primary reference, and in further view of Robinson (US 6071539), Lee (US 20130273277) and Pearce (US 20050008735).
Regarding claim 5, Champion teaches that the solid form can be produced by using forming a slurry into a tablet (paragraph 57, 213).  
Claim 5 differs from the combination applied to claim 1 in specifically reciting that “the ingestible water dissolvable binder is provided in a liquid form.”
However, Robinson teaches that the binder can be in a liquid form (see column 5, lines 61-62: “molten liquid”) and can be mixed with powdered ingredients (column 20, lines 44-48).  Robinson teaches similar types of binders as that of Champion (see Robinson column 5, lines 33-62).  Lee further evidences that similar cellulose binders can be used in an aqueous form, and cast together with solids and subsequently dried (see paragraph 32 and 33).  Similarly, Pearce evidences providing a granular food product into a solution of a film forming element (i.e. binder) (see paragraph 85) and where the films can be poured and subsequently dried (see paragraph 160).  By pouring dissolvable films that have a binder (i.e. cellulose derivatives), this is seen to suggest a binder in liquid form that is combined with granular foods.  To one having ordinary skill in the art, it would have been obvious that the teachings of Pearce would have been analogous to the slurry and drying process already taught by Champion, as a slurry is seen to suggest a liquid together with a solid.
To thus modify Champion’s process and to mix the powdered nutrient with a liquid binder and compress into a tablet, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the desired conventional expedient used for providing a binder to bind the powdered ingredients.

Claims 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6071539) in view of Mayer (US 3660107), “METHOCEL - Technical Handbook” (referred to herein as METHOCEL) and Champion (US 20080187628).  
Regarding claim 1, Robinson teaches a method of manufacturing a solid form (i.e. tablet) (see column 7, lines 25-35) having a powdered ingestible food product (see column 7, lines 35-49 - flavoring agent, sweetening agent) combinable with drinkable water (see column 1, line 59 to column 2, line 5; column 3, lines 31-32; column 4, lines 12-16; column 12, lines 64-67), the method comprising the steps of providing the ingestible product as a powder (see column 7, lines 36-39, 46-49; column 12, lines 49-50; see also example 8 on column 22 where the ingredients are powdered).  
Regarding the step of, “providing an ingestible water dissolvable binder” Robinson teaches that the binder can be cellulose based such as carboxymethyl cellulose (see column 5, lines 33-36), which is disclosed on page 3, paragraph 9 of Applicant’s specification, as filed, as being a water soluble material.  Example 8 on column 22 of Robinson further evidences that hydroxypropyl methylcellulose (HPMC) can be used in making a tablet.  Applicant’s specification on page 3, paragraph 9 also discloses the use of HPMC as a binder.  Because Robinson is directed to dissolvable tablets, it would have been obvious for the cellulose binders to also have been water dissolvable binders.  
Robinson teaches providing an effervescent material (see column 20, lines 50-60 - “effervescent granules”).  That is, Robinson teaches effervescent granules that can be combined with an active ingredient to form a tablet (see at least, column 7, lines 35-59) and at column 20, lines 50-60 Robinson teaches that the effervescent granules can be mixed with active ingredients such as flavoring and sweetening agents.
Robinson further teaches mixing the water dissolvable binder, the powdered ingredient and an effervescent material (see column 9, lines 1-10; column 20, lines 20-48;  column 22, lines 15-44) and filling a cavity of a die with the mixed and separated ingestible water dissolvable binder, powdered food ingredient and effervescent material (see column 9, lines 1-10, column 22, lines 15-44).   At column 9, lines 1-10, Robinson teaches a cavity of a tableting process, into which the ingredients are to be filled and subsequently pressed.  Because Robinson teaches that the components are mixed and dispensed into a cavity of a tableting die press (see column 9, lines 1-10), Robinson thus teaches that the components are mixed and separated and filled into a cavity of a die and formed into a solid form (tablet) via compression.
Further regarding Robinson’s teachings of cellulose materials and hydroxypropyl methyl cellulose, it is noted that “METHOCEL” evidences that hydroxypropyl methylcellulose (see page 1, middle column “Premium and Food Grades for Food and Drug Applications”) is a known binder (see page 3, right column - “binding”) for tableting (see page 9, middle column - “Granulation”) and where HPMC is known to be dissolvable in water (see page 3, left column, “Water Solubility”).  Therefore, it is seen that Robinson’s teachings of blending HPMC with the remaining ingredients in a mixture used to produce a tablet, further suggests the use of HPMC as a binding agent that can also dissolve in water.   
Regarding the solid form having “a caffeinated food product” it is noted that Robinson teaches that the solid form can be used in food and flavoring applications (see column 2, lines 63-67) and for reconstituting into a beverage (column 12, line 66) but is not specific as to “a caffeinated food product.”  
However, Mayer teaches dissolvable effervescing solid forms that can include coffee extract that can be in powdered form (see column 1, line 11-29; column 2, lines 6-19).   Since Mayer distinguishes coffee from decaffeinated coffee (see the abstract; column 2, lines 20-29), this would have suggested to one having ordinary skill in the art that the solid flavorant of coffee would have had caffeine.  Nonetheless, if it could have been construed that Mayer was not clear in this regard, then it is noted that Champion teaches effervescent (Paragraph 31, 61, 70) tablets (paragraph 57, 215, 216) that can be dry blended and thus separate from each other at mixing (paragraph 216) and can comprise caffeinated powders (paragraph 97, 216).
As Robinson is not seen to be limiting as to the particular application of the ingestible food product and binder, and further teaches that the solid form can be dissolved in water (column 2, lines 53-54; column 4, line 16, 20; column 6, lines 4-21; column 20, lines 58-60), to thus modify Robinson so as to use a solid form having a binder and a caffeinated food product would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on the particular flavor and effect that was to be imparted upon dissolution of the solid form with water.
Regarding claim 2, since Robinson teaches that the tablet can be placed into a glass of water (see column 4, lines 15-16), the tablet obviously would have had a width smaller than a mouth of a container, and shorter than a height of the container.
Regarding claim 3, Robinson teaches that the solid form can also comprise a protein (see column 12, line 26) and can also include flavor (column 8, line 37 - where a sweetener is a flavor).   Mayer also teaches that sugar, and other flavorants can be included in the mixture (see column 1, lines 66-73).  To thus include flavorants such as sugar would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite flavor to the product produced from the solid form.  
Regarding claim 4, as discussed above with respect to claim 1, Robinson teaches a cellulose based binder.
Regarding claim 5, Robinson teaches that the binder can be in a liquid form (see column 5, lines 61-62: “molten liquid”).
Regarding claim 7, Robinson discloses a dissolvable food product (see column 6, lines 16-21) comprising a powder food product (see column 7, lines 36-39, 46-49; column 12, lines 49-50 “granules” “powder”), and a binder (see column 5, lines 33-36 - carboxymethyl cellulose) and an effervescent material (see example 4 on column 20, “effervescent granule”), mixed with the powdered food product to hold the powder food product together as a solid form (column 20, lines 44-47).  While Robinson is silent in the powder being a powder caffeinated food product, Mayer and Champion have been relied on as already discussed above with respect to claim 1 to teach a solid form that uses a caffeinated food product powder and where the final form is a solid form.  
Regarding claim 8, Robinson discloses that the powder food product can also be a protein (see column 12, line 26) and can also include flavor (column 8, line 37 - where a sweetener is a flavor).  Mayer also teaches that sugar, and other flavorants can be included in the mixture (see column 1, lines 66-73).  
Regarding claim 9, Robinson discloses that the binder is cellulose (see column 5, lines 33-36 - carboxymethyl cellulose; see column 22, hydroxypropylmethylcellulose).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9392814 in view of Champion (US 20080187628) and Mayer (US 3660107).
Regarding claims 1-9, 7-8, patented claim 9 teaches a method of manufacturing a solid form dissolvable in drinking water, comprising the steps of mixing a water dissolvable binder with a powdered ingestible food product, filling into a cavity of a die and binding.   Patented claim 9 further teaches the die cavity dimensions to be smaller than an opening of a container, thus teaching the solid form having dimensions of length and width that are less than that of the container, as recited in claim 2.
Claim 1 differs from patented claim 9 in specifically reciting that the food product is a caffeinated food product.”
However, Champion teaches effervescent (Paragraph 31, 61, 70) tablets (paragraph 57, 215, 216) that can comprise caffeinated powders (paragraph 97, 216).
As the patented claim is not seen to be limiting as to the particular application of the ingestible food product and binder, to thus modify the patented claim so as to use a solid form having a binder and a caffeinated food product would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on the particular flavor and effect that was to be imparted upon dissolution of the solid form with water.
Further regarding claim 1, it is noted that patented claim’s teachings of providing a powdered protein nutrient together with a binder which are mixed together suggests that the mixing keeps the ingredients separated from each other.   Furthermore, it is noted that Champion teaches that the effervescent material is dry (see paragraph 135) and that the base formula can be granules (see paragraph 57, 212, 216 - “dry blender”) and where the components of the tablet can be homogeneous by mixing to then form a tablet (see paragraph 142).  Therefore, the combination suggests a solid form where the mixing still provides a “separated mixture.” 
Regarding claim 3 and 7-8, the patented claim is seen to teach the powdered product being a protein and also teaches a dissolvable food product having a mixture of a food powder with a binder.
Claims 1 and 7 also differ from the patented claims in including an effervescent material.
Champion suggests caffeinated food product extract to be included in the solid form (paragraph 97) together with protein (paragraph 100) as recited in pending claims 3 and 8  and where the tablet can further include an effervescent material (see paragraph 133, 135, 142), for providing effervescence for visual appeal, or enhancing the dissolution characteristics (paragraph 134).  To modify the patented claim to include an effervescent material would have been obvious to one having ordinary skill in the art for providing visual appeal as well as to enhance the quick-dissolve characteristics of the tablet.


Claims 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9392814 as applied to claims 1 and 7 above, and in further view of Chavando (US 20140301959).
Claims 4 and 9 differ from the patented in claim in reciting that the binder is “cellulose based” and wherein the binder is “cellulose.”
However, Chavando discloses dissolvable tablets (see paragraph 13) where the binder can be cellulose based or cellulose (see paragraph 14 - “hydroxypropyl cellulose”) or can be magnesium stearate (see paragraph 14), thus teaching the equivalence of using magnesium stearate as a binder as well as a cellulose as a binder.  Since Chavando and the patented claim are directed to solid, dissolvable tablets, modification of the patented claim to use another conventional type of binder such as a cellulose would have been obvious to one having ordinary skill in the art, as a substitution of equivalents both recognized for providing binding of a dissolvable tablet. 

Claim 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9392814 as applied to claims 1 and 7 above, and in further view of Chavando (US 20140301959), Lee (US 20130273277) and Pearce (US 20050008735).
Regarding claim 5, the claim differs from the patented claim in specifically reciting that the binder is provided in liquid form.
However, Champion teaches that the solid form can be produced by using forming a slurry into a tablet (paragraph 57, 213).  Chavando discloses dissolvable tablets (see paragraph 13) where the binder can be cellulose based or cellulose (see paragraph 14 - “hydroxypropyl cellulose”) or can be magnesium stearate (see paragraph 14), thus teaching the equivalence of using magnesium stearate as a binder as well as a cellulose as a binder.  Additionally, Lee further evidences that binders can be used in an aqueous form, and cast together with solids and subsequently dried (see paragraph 32 and 33).  Similarly, Pearce evidences providing a granular food product into a solution of a film forming element (i.e. binder) (see paragraph 85) and where the films can be poured and subsequently dried (see paragraph 160).  By pouring dissolvable films that have a binder (i.e. cellulose derivatives), this is seen to suggest a binder in liquid form that is combined with granular foods.  
To thus modify patented claim’s process and to mix the powdered nutrient with a liquid binder and compress into a tablet, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the desired conventional expedient used for providing a binder to bind the powdered ingredients.

Response to Arguments
On page 5 of the response, Applicant urges that Example 8 of Robinson does not disclose keeping the active ingredient, the binder and the effervescent material separate from each other then compressing them to make the tablet, because this example explains that the miconazole, hydropropylmethylcellulose, mannitol and corn starch are mixed to form a granulation, diluted with each other and granulated and thereafter, zinc stearate and effervescent granule are added to the granulation such that the active ingredient and the binder are not separate from each other because the active and the binder are joined to each other first.  Applicant urges that the Office Action does not pin point any citation to Robinson or any of the references where the binder, active ingredient and the effervescent material are separate when filled into the die then pressed together.
This urging is not seen to be sufficient to overcome the combination, taken as a whole.  It is noted that the claim does not provide any specificity as to how the three claimed components have been mixed and therefore, does not exclude the active ingredient and binder first being mixed prior to blending with the effervescent granules.  It is additionally noted that Robinson evidences the use of a powdered product (column 12, lines 49-50 and example 8) and where the powdered product can be a food product (column 7, lines 35-49), which can be combined with effervescent granules (Example 4) and where there can be a separate binder, as taught in example 8, and where the mixture can then be tablet pressed.  Therefore, taken as a whole, Robinson is seen to evidence that it has been known in the art to blend powdered ingredients as well as a binder together with effervescent granules and where the mixture can be molded into a tablet.  Additionally, on page 4, Applicant’s remarks point to a heterogeneous mixture as reading on the components being separate from each other.  This does not exclude components being joined, provided that they remain as a heterogeneous mixture.  In this regard, it is noted that Example 4 on column 20 of Robinson teaches that flavoring, an effervescent material and an active are mixed together into a blend, where these components would thus have been separate from each other.  Since the units of measure of Example 4 is “grams”, it would have been obvious to one having ordinary skill in the art that this suggests a dry mixture (Maister - “Measuring Foods around the World” evidences that grams are a dry unit of measure - see the last paragraph on page 1 onto page 2:  “so, you can sometimes see dry ingredients measured by weight (e.g. ounces, pounds, grams…”)).  Therefore, Example 4 of Robinson is seen to suggest a heterogeneous mixture.  
Furthermore, example 8 on column 22 of Robinson was further relied on as evidence that the powdered food product can be separate from the binder, because example 8 of Robinson teaches that there is a separate binder HPMC, a separate product (miconazole composition) and a separate effervescent material (i.e. the effervescent granules).  As the HPMC is a binder, it is seen that such a binder would still have been separate (i.e. heterogeneous) from the ingredient (miconazole composition) and the effervescent granule, even though example 8 discusses contacting the binder and active ingredient first.  
In any case, it is additionally noted that Champion further evidences dry-blending (paragraph 216) of the ingredients used to make a water dissolvable tablet, including a food powder (paragraph 91, 97, 212), with a dissolvable binder (paragraph 91, 108-109) and effervescent material (paragraph 133-138, 142) where dry blending the three components prior to tableting (paragraph 142) clearly suggests the ingredients are mixed and separate from each other.

Applicant’s remarks on pages 5-6 with respect to the rejection relying on Singer have been considered but the rejection has been withdrawn in view of the priority of the current pending claims to the Singer (US 20150351444) reference.

On page 6 of the response, Applicant urges that Champion’s disclosure of a slurry used to form the tablets cannot show separate components, as disclosed at paragraph 213 of the reference, and a homogeneous solution as disclosed at paragraph 142 would not have had separate components.
These urgings are not persuasive to overcome the rejections as presented in this Office Action.  It is noted that paragraph 142 of Champion does not recite a homogeneous solution.  Rather, this portion of Champion is teaching that instead of layers in the tablet that there is a homogeneous tablet, (i.e. homogeneously distributed components).  In any case, at paragraph 216, Champion teaches dry blending the ingredients, which would thus have also retained each components as separate from each other.  Furthermore, a slurry is known to have components remain separate, even while in solution, where it is known that a slurry by definition includes insoluble components (see the enclosed definition).  
The obviousness-type double patenting rejections have been maintained as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792